DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the DeGroot reference, which is no longer being used in light of the claim amendments, and thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, 13-16,18-19, 22-25, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of Barnes (US Patent 6582017). 
Regarding claim 1, Ogle teaches a resilient unit (Figure 1; 10) comprising a foldable pad containing plural rows of springs (Figure 1; 22) arranged side by side in a longitudinal direction extending transverse to the extent of each row (Figure 2; left to right is the longitudinal direction), wherein the springs are in discrete pockets (Figure 1; 24, 26) formed by superposed sheets of material joined at attachment points (Figure 2; 28) between springs in adjacent rows, wherein for at least some of the rows when the pad is folded to form the resilient unit the attachment points spaced longitudinally between springs in adjacent rows, wherein, in an unfolded configuration, the attachment points lie axially in line with the springs, and when the pad is folded to form the resilient unit the attachment points form a gusset which acts as a hinge between the adjacent rows. Barnes teaches for at least some of the rows, the sheets are joined at two or more attachment points (Figure 3; 31 would be equivalent to the row of springs, and the two attachments points 35a and 35b) spaced longitudinally between the adjacent rows (Figure 5 shows the rows (equivalent to 20 and 30) with their attachment points in between them, so even though Figure 3 shows the two attachment points on either side of a row, there would be two attachment points in between two rows when looking at the entire system), wherein, in an unfolded configuration, the attachment points lie axially in line with the springs (Figure 5; attachment points are unnumbered but can be seen on the hinge between the rows 20 and 30, and would be in line axially with the springs when applied to Ogle), and when the pad is folded to form the resilient unit the attachment points form a gusset which acts as a hinge between the adjacent rows (Figure 2; gussets are unnumbered but shown between 20s and 30s). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection of Ogle to be a gusset connection as in Barnes in order to include more structure in the attachment points and thus reinforcement against wear on the attachment points.
Regarding claim 2, Barnes teaches the pad comprises a plurality of gussets (Figure 2 and 5; as shown between 20s and 30s), each between adjacent pairs of springs in a longitudinal direction of the pad. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection of Ogle to be a gusset connection as in Barnes in order 
Regarding claim 3, Ogle teaches successive gussets are located on alternate sides of the folded pad (Figure 2; 28, as shown). 
Regarding claim 4, Ogle teaches at least some of the springs have axes that extend between gussets (Figure 2; 22, center rows). 
Regarding claim 5, Ogle teaches at least some of the springs have axes that are aligned in a substantially parallel fashion in the folded pad (Figure 1; 22, as shown). 
Regarding claim 7, Ogle teaches a single spring is located between successive gussets (Figure 4; 68, shows an embodiment with individual pocketed springs between gussets 70).
 Regarding claim 8, Ogle teaches a plurality of springs are located between successive gussets in the pad (Figure 1; 22, as shown).
 Regarding claim 10, Ogle teaches the springs comprise coil springs, of metal wire (Abstract describes the springs as coil springs, which are known to ordinarily be metal wire springs). 
Regarding claim 11, Ogle teaches for at least some of the springs the axial length of the spring exceeds the maximum diameter of the spring (Figure 2; 22 as shown). 
Regarding claim 13, Ogle teaches in the folded pad at least some adjacent springs are attached together (Column 3; lines 60-65). 
Regarding claim 14, Ogle teaches the adjacent elements are attached together along an axially extending surface of the springs in the folded pad (Column 3; lines 60-65 and Figure 6a-6c as shown). 
Regarding claim 15, Ogle teaches the folded pad is held in its folded configuration by a retention member (Figure 1; 16). 
Regarding claim 16, Ogle teaches the retention member comprises a frame or envelope (Figure 1; 16).
 Regarding claim 18, Ogle teaches the folded pad is held in its folded configuration by its attachment to a cover sheet or sheets (Figure 1; 16, is a cover sheet which is attached around the folded pad to assist in holding it in its folded configuration).
 Regarding claim 19, Ogle teaches the cover sheet or sheets cover one or both sides of the folded pad (Figure 1; 16).
 Regarding claim 22, Ogle teaches the folded pad is retained in a folded configuration by a case (Figure 1; 16) or bag. 
Regarding claim 23, Ogle teaches the case or bag includes padding or cushioning material (Figure 1; 14).
Regarding claim 24, Ogle teaches the folded pad comprises a fan-folded (Figures 1 and 2, as shown), accordion-folded, concertina-folded or pleated pad. 
 Regarding claim 25, Ogle teaches the pad is folded upon itself first one way and then the other such that alternate gussets are located at first one side then the other side of the folded unit (Figures 1 and 2, as shown). 
Regarding claim 28, Ogle teaches the sheets of material on opposed sides of the unit differ from one another in respect of at least one characteristic from a group including optical, thermal, tactile, structural, chemical and physical (Figure 1; the upper surface covering the unit includes sheet 14 which, according to Column 3; lines 55-57 covers "at least one” surface of the pocketed spring assembly, in which case when it does not cover more than one it would constitute a different type of sheets of material than the opposing side). 
Regarding claim 29, Ogle teaches a foldable resilient pad for forming a resilient unit (Figure 1; 10), the pad comprising plural rows of springs (Figure 1; 22) arranged side by side in a extending transverse to the extent of each row, wherein the springs being in discrete pockets formed between superposed sheets of material (Figure 1; 24 and 26) joined (Figure 2; 28) between springs in adjacent rows, wherein for at least some of the rows, the sheets are joined between springs in adjacent rows which acts as a hinge between the rows when the pad is folded to form a resilient unit (Figures 1 and 2, 28, as shown).Ogle does not teach wherein for at least some of the rows, the sheets are joined at two or more attachment points spaced longitudinally between springs in adjacent rows, wherein, in an unfolded configuration, the attachment points lie axially in line with the springs, and when the pad is folded to form the resilient unit the attachment points form a gusset which acts as a hinge between said adjacent rows. Barnes teaches for at least some of the rows, the sheets are joined at two or more attachment points (Figure 3; 31 would be equivalent to the row of springs, and the two attachments points 35a and 35b) spaced longitudinally between the adjacent rows (Figure 5 shows the rows (equivalent to 20 and 30) with their attachment points in between them, so even though Figure 3 shows the two attachment points on either side of a row, there would be two attachment points in between two rows when looking at the entire system), wherein, in an unfolded configuration, the attachment points lie axially in line with the springs (Figure 5; attachment points are unnumbered but can be seen on the hinge between the rows 20 and 30, and would be in line axially with the springs when applied to Ogle), and when the pad is folded to form the resilient unit the attachment points
Regarding claim 30, Ogle teaches a method of making a resilient unit, the method comprising forming a resilient pad (Figure 1; 10) comprising plural rows of springs (Figure 1; 22) arranged side by side in a longitudinal direction extending transverse to the extent of each row, encasing a plurality of the springs in discrete pockets formed by superposed sheets of material (Figure 1; 24, 26) joined (Figure 1 and Figure 2, 28) between springs in adjacent rows, joining the sheets between springs in adjacent rows to form hinges between the said rows, and fan- folding the pad upon itself using the hinges (Figure 2, 28 as shown), such that alternate hinges become located on opposed sides of the folded unit and axes of at least some of the resilient units become substantially parallel (Figures 1 and 2, 22, as shown). Ogle does not teach wherein for at least some of the rows, joining the sheets at two or more attachment points spaced longitudinally between springs in adjacent rows, so that in an unfolded configuration the attachment points lie axially in line with the springs to form gussets between the rows. Barnes teaches for at least some of the rows, joining the sheets at two or more attachment points (Figure 3; 31 would be equivalent to the row of springs, and the two attachments points 35a and 35b) spaced longitudinally (Figure 5 shows the rows (equivalent to 20 and 30) with their attachment points in between them, so even though Figure 3 shows the two attachment points on either side of a row, there would be two attachment points in between two rows when looking at the entire system) between springs in adjacent rows, so that in an unfolded configuration the attachment points lie axially in line with the springs (Figure 5; attachment points are unnumbered but can be seen on the hinge between the rows 20 and 30, and would be in line axially with the springs when applied to Ogle) to form gussets between the rows (Figure 2; gussets are unnumbered but shown between 20s and 30s). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection 
Regarding claim 31, Ogle teaches a mattress (Figure 1; as shown) comprising a resilient unit according to claim 1.
Regarding claim 32, Ogle does not teach the attachment points are spaced longitudinally apart no less than a sum of the radii of the coil springs in adjacent rows. Barnes teaches the attachment points are spaced longitudinally apart no less than a sum of the radii of the coil springs in adjacent rows (Figure 2; as shown the attachment points are in the center of the rows so necessarily they must be at least as spaced as the half of the width/radius of the attached cushion, which, when applied to Ogle, is half the sum of the spring radii). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seam connection of Ogle to be a gusset connection as in Barnes in order to include more structure in the attachment points and thus reinforcement against wear on the attachment points.
Claim 12, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of Barnes (US Patent 6582017) in view of Mossbeck (US Patent Application Publication 20040025256). 
Regarding claim 12, Ogle does not teach at least some of the springs the axial length of the spring is substantially equal to, or less than, the maximum diameter of the spring. Mossbeck teaches at least some of the springs the axial length of the spring is substantially equal to, or less than, the maximum diameter of the spring (Figure 2; at 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include smaller secondary springs as in Mossbeck in order to create a different firmness level according to user preference and thus a more comfortable product. 
 Regarding claim 26, Ogle does not teach in the folded unit at least some rows of springs comprise a first plurality of springs and a second plurality of springs superposed on, and/or axially adjacent, the first plurality. Mossbeck teaches in the folded unit at least some rows of springs comprise a first plurality of springs and a second plurality of springs superposed on, and/or axially adjacent, the first plurality (Figure 2; at 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include smaller secondary springs as in Mossbeck in order to create a different firmness level according to user preference and thus a more comfortable product.
Regarding claim 27, Ogle does not teach the first and second pluralities of springs differ in one or more characteristics including, but not limited to: length, diameter, stiffness, shape, number of coils and gauge of spring material. Mossbeck teaches the first and second pluralities of springs differ in one or more characteristics including, but not limited to: length, diameter, stiffness, shape, number of coils and gauge of spring material (Figure 2; at 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle to include smaller secondary springs as in Mossbeck in order to create a different firmness level according to user preference and thus a more comfortable product.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of Barnes (US Patent 6582017) in view of Rawls-Meehan (US Patent 7930783)
Regarding claim 17, Ogle does not teach the retention member comprises a loop or band passing around the folded pad to prevent it from unfolding. Rawls-Meehan teaches the retention member comprises a loop or band passing around the folded pad to prevent it from unfolding (Figure 9; 120 shows a retention band to hold springs in position). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Ogle .
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US Patent 5669093) in view of Barnes (US Patent 6582017) in view of Washburn (US Patent 5815865). 
 Regarding claim 20, Ogle does not teach the or each cover sheet is attached to the folded pad by adhesive or by welding to one or more positions. Washburn teaches the or each cover sheet is attached to the folded pad by adhesive or by welding to one or more positions (Column 12; lines 10-15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Ogle to be adhered to the inside layers as in Washburn in order to ensure the mattress remains as one unit without separation
Regarding claim 21, Ogle does not teach the or each cover sheet is attached to one or more gussets of the pad. Washburn teaches the or each cover sheet is attached to one or more gussets of the pad (Column 12; lines 10-15, the gussets would attach to the cover through the adhesive). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover of Ogle to be adhered to the inside layers as in Washburn in order to ensure the mattress remains as one unit without separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673